Citation Nr: 0304125	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's neurological disorder, encompassing 
migraine and vascular headaches, has been attributed to 
service by a competent medical professional.


CONCLUSION OF LAW

A neurological disorder, encompassing migraine and vascular 
headaches, was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 2002).  This issuance, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

The veteran's service medical records are negative for 
treatment for any neurological disorders, although he was 
extensively treated for psychiatric problems.  

The first medical documentation of record of a neurological 
disorder is the report of a May 1988 VA computed tomography 
(CT) scan of the head, which revealed a small low density 
area and some prominence of the right temporal horn.
A magnetic resonance imaging study (MRI) from June 1988 
revealed a small area of signal intensity in the right uncus 
associated with some slight dilitation of the temporal horn 
of the right lateral ventricle, and this was noted to 
possibly represent an area of tissue loss in the right 
temporal lobe.  However, an October 1990 CT scan revealed no 
abnormalities.

In April 1996, the veteran was evaluated by a private 
neurologist, who noted that a March 1996 MRI was "entirely 
normal."  During this evaluation, the veteran reported daily 
headaches for the past several years, disequilibrium, 
difficulty with his vision, and insomnia.  A neurological 
evaluation was unremarkable, but the neurologist did confirm 
that the veteran had headaches that were "relatively well-
controlled" on Nortriptyline.

The report of a January 1997 VA outpatient evaluation 
indicates that the veteran reported a contusion to the head 
during service, with resultant cognitive dysfunction.  The 
examiner diagnosed a closed head injury, with partial loss of 
consciousness for two days in the early 1970s; and chronic 
headaches.  It is unclear from this report whether the 
examiner had an opportunity to review the veteran's claims 
file.

In February 2003, the veteran underwent a VA examination with 
a doctor who reviewed his entire claims file.  This doctor 
noted that there was no evidence of a closed-head injury in 
the veteran's past, but she stressed the importance of his 
prior psychiatric treatment.  Following a neurological 
evaluation, the examiner diagnosed "[v]ascular headaches, 
probable common migraines."  The examiner noted that, 
according to the veteran's history, his symptoms began in the 
mid-1970s.  While the examiner was unable to substantiate a 
history of a closed-head injury and did not determine an 
exact etiology, she did conclude that, "historically, onset 
is dated to the mid-1970s."

The Board has reviewed the entire claims file and finds that 
the veteran currently suffers from a neurological disorder, 
encompassing migraine and vascular headaches.  While his 
medical records do not confirm his reported history of a 
closed-head injury in service, the VA examiner who examined 
him in February 2003 did conclude that his current disorder 
had its onset during his period of service in the mid-1970s.  
Significantly, there is no opinion or other evidence of 
record substantially contradicting this conclusion. 

Overall, the Board finds that the evidence of record supports 
the conclusion that a neurological disorder, encompassing 
migraine and vascular headaches, was incurred in service.  
Accordingly, service connection is warranted for this 
disorder. 


ORDER

The claim of entitlement to service connection for a 
neurological disorder, encompassing migraine and vascular 
headaches, is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

